Sherwood, P. J.
This proceeding was instituted by plaintiffs in the probate court of Buchanan county, against the estate of McGree for the sum of $333.46 and interest which' they paid out to Lutz for the use of a party wall then standing on the dividing line between lots 9 and 10, the latter being the lot formerly owned *135by McG-ee and coming to plaintiff through mesne conveyances, and on which plaintiffs were building, and the former being a lot once owned by Hartwig, who built the party wall upon an agreement with McGee, and, having built the wall, afterwards transferred the lot to Lutz, who demanded and received the money aforesaid from plaintiffs as a condition precedent to their being allowed to use the party wall.
The facts thus disclosed do not show that the present action “involves the title to real estate.” There is no dispute as to the title. If the action goes for or against the plaintiffs, this does not touch the title. This cause was here before. 81 Mo. 545. But this court had jurisdiction of .it then, something which, owing to certain constitutional amendments, it no longer possesses.
Having been improvidently transferred to this court by the Kansas CRy court of appeals, we remand it to that court.
All concur.